Exhibit 10.36

 

SYNOPSYS, INC.

 

FORM OF EXECUTIVE CHANGE OF CONTROL SEVERANCE BENEFIT PLAN

 

SECTION 1.                                        INTRODUCTION.

 

The Synopsys, Inc. Executive Change of Control Severance Benefit Plan (the
“Plan”) is hereby established effective March 23, 2006  (the “Effective Date”).
The purpose of the Plan is to provide for the payment of benefits to certain
eligible executive employees of Synopsys, Inc. (the “Company”) if such employees
are subject to qualifying employment terminations in connection with a Change of
Control (as such term is defined below). This Plan shall supersede, as to any
Eligible Employee, any severance benefit plan, policy, or practice previously
maintained by the Company, other than change of control or severance benefits
set forth in an equity incentive plan in which the primary form of award is in
the form of options on stock of the Company or grants of shares of stock of the
Company. In the event of a benefit set forth in an equity incentive plan, an
employee’s severance benefit, if any, shall be governed by the terms of such
equity incentive plan and shall be governed by this Plan only to the extent that
the reduction pursuant to Section 5(b) below does not entirely eliminate
benefits under this Plan. This Plan shall not supersede or otherwise amend any
severance plan, policy, or practice of the Company with respect to individuals
who are not Eligible Employees. This document also constitutes the Summary Plan
Description for the Plan.

 

SECTION 2.                                        DEFINITIONS.

 

For purposes of the Plan, the following terms are defined as follows:

 

(a)                                  “Base Salary” means the Eligible Employee’s
annual base pay (excluding incentive pay, premium pay, commissions, overtime,
bonuses and other forms of variable compensation), at the rate in effect during
the last regularly scheduled payroll period immediately preceding the date of
the Eligible Employee’s Covered Termination.

 

(b)                                  “Board” means the Board of Directors of the
Company.

 

(c)                                  “Change of Control” means the occurrence,
in a single transaction or in a series of related transactions, of any one or
more of the following events:

 

(i)                                    any person becomes the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction.
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
(A) on account of the acquisition of securities of the Company by an investor,
any affiliate thereof or any other person from the Company in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or
(B) solely because the level of Ownership held by any person (the “Subject
Person”) exceeds the designated percentage threshold of the outstanding voting
securities as a result of a repurchase or other acquisition of voting securities
by the Company reducing the number of shares outstanding, provided that if a
Change of Control would occur (but for the

 

1

--------------------------------------------------------------------------------


 

operation of this sentence) as a result of the acquisition of voting securities
by the Company, and after such share acquisition, the Subject Person becomes the
owner of any additional voting securities that, assuming the repurchase or other
acquisition had not occurred, increases the percentage of the then outstanding
voting securities Owned by the Subject Person over the designated percentage
threshold, then a Change of Control shall be deemed to occur;

 

(ii)                                there is consummated a merger, consolidation
or similar transaction involving (directly or indirectly) the Company and,
immediately after the consummation of such merger, consolidation or similar
transaction, the stockholders of the Company immediately prior thereto do not
Own, directly or indirectly, either (A) outstanding voting securities
representing more than fifty percent (50%) of the combined outstanding voting
power of the surviving entity in such merger, consolidation or similar
transaction or (B) more than fifty percent (50%) of the combined outstanding
voting power of the parent of the surviving entity in such merger, consolidation
or similar transaction, in each case in substantially the same proportions as
their Ownership of the outstanding voting securities of the Company immediately
prior to such transaction;

 

(iii)                            the stockholders of the Company approve or the
Board approves a plan of complete dissolution or liquidation of the Company, or
a complete dissolution or liquidation of the Company shall otherwise occur;

 

(iv)                               there is consummated a sale, lease, license
or other disposition of all or substantially all of the consolidated assets of
the Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the Company immediately prior to such sale, lease, license or other
disposition.

 

(v)                                   individuals who, on the date this Plan is
adopted by the Board, are members of the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the members of the Board;
provided, however, that if the appointment or election (or nomination for
election) of any new Board member was approved or recommended by a majority vote
of the members of the Incumbent Board then still in office, such new member
shall, for purposes of this Plan, be considered as a member of the Incumbent
Board.

 

For the avoidance of doubt, the term Change of Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company. Once a Change of Control has occurred, no
future events shall constitute a Change of Control for purposes of the Plan.

 

(d)                                  “COBRA” means the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(f)                                    “Company” means Synopsys, Inc. or,
following a Change of Control, the surviving entity resulting from such
transaction.

 

2

--------------------------------------------------------------------------------


 

(g)                                 “Constructive Termination” means a
resignation of employment by an Eligible Employee within sixty (60) days after
one of the following is undertaken without the Eligible Employee’s express
written consent:

 

(i)                                    the Company significantly reduces the
Eligible Employee’s duties, authority or responsibilities, relative to the
Eligible Employee’s duties, authority or responsibilities as in effect
immediately prior to such reduction, taken as a whole; provided, however, that a
change in the Eligible Employee’s title shall not be taken into account in
determining if the Eligible Employee’s duties, authority or responsibilities
have been reduced for the purposes of this Section 2(g)(i);

 

(ii)                                the Company reduces the Eligible Employee’s
base salary, target bonus and/or employee benefits, taken as a whole, unless
such reduction is made in connection with an across-the-board reduction of
substantially all executives’ annual base salaries, potential bonuses and/or
employee benefits including those of the acquiring company;

 

(iii)                            a relocation of an Eligible Employee’s primary
business office to a location more than seventy-five (75) miles from the
location at which the Eligible Employee predominately performed duties as of the
effective date of the Change of Control, except for required travel by the
Eligible Employee on the Company’s business to an extent substantially
consistent with the Eligible Employee’s business travel obligations prior to the
Change of Control.

 

Notwithstanding the foregoing, a termination shall not constitute a Constructive
Termination based on conduct described above unless (A) within the thirty (30)
day period following the occurrence  of the conduct, the Eligible Employee
provides the Chief Executive Officer of the Company with written notice
specifying (x) the particulars of the conduct and (y) that the Eligible Employee
deems such conduct to be described in (i), (ii) or (iii) of this Section 2(g),
and (B) the conduct described has not been cured within thirty (30) days
following receipt by the Chief Executive Officer of such notice.

 

(h)                                 “Covered Termination” means either (A) an
Involuntary Termination Without Cause which occurs within thirty (30) days prior
to or twelve (12) months following the effective date of a Change of Control, or
(B) a Constructive Termination which occurs within twelve (12) months following
the effective date of a Change of Control. Termination of employment of an
Eligible Employee due to death or disability shall not constitute a Covered
Termination unless a voluntary termination of employment by the Eligible
Employee immediately prior to the Eligible Employee’s death or disability would
have qualified as a Constructive Termination.

 

(i)                                    “Eligible Employee” means an employee of
the Company (A) who has been designated by the Board as an “officer” under
Section 16 of the Securities Exchange Act of 1934; (B) who has received, signed
and timely returned a Participation Notice; and (C) whose employment with the
Company terminates due to a Covered Termination.

 

(j)                                    “Entity” means a corporation, partnership
or other entity.

 

(k)                                “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

 

3

--------------------------------------------------------------------------------


 

(l)                                    “Involuntary Termination Without Cause”
means a termination by the Company of an Eligible Employee’s employment
relationship with the Company for any reason other than the following:

 

(i)                                    the Eligible Employee has committed an
act of personal dishonesty in connection with the Eligible Employee’s
responsibilities as a Company employee;

 

(ii)                                the Eligible Employee commits a felony or
any act of moral turpitude;

 

(iii)                            the Eligible Employee commits any willful or
grossly negligent act that constitutes gross misconduct and/or injures, or is
reasonably likely to injure,  the Company; or

 

(iv)                               the Eligible Employee substantially fails to
perform the Eligible Employee’s job duties and/or willfully and materially
violates (A) any written policies or procedures of the Company or (B) the
Eligible Employee’s obligations to the Company and that violation, if curable,
continues for a period of thirty (30) days after the Company provides the
Eligible Employee written notice that describes the basis for the Company’s
belief that the Eligible Employee has not substantially performed the Eligible
Employee’s duties and/or willfully and materially violated (x) any written
policies or procedures of the Company or (y) the Eligible Employee’s obligations
to the Company.

 

(m)                              “Own,” “Owned,” “Owner,” “Ownership” A person
or Entity shall be deemed to “Own,” to have “Owned,” to be the “Owner” of, or to
have acquired “Ownership” of securities if such person or Entity, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares voting power, which includes the power to vote or to
direct the voting, with respect to such securities.

 

(n)                                 “Participation Notice” means the latest
notice delivered by the Company to an employee informing the employee that the
employee is a participant in the Plan. A Participation Notice shall be in such
form as may be determined by the Company. Notwithstanding the foregoing, neither
the Company nor any successor may amend a Participation Notice in any way that
is adverse to a participant, without the written consent of the participant,
unless the amendment is made more than nine (9) months prior to an applicable
Change of Control.

 

(o)                                  “Plan Administrator” means the Board or any
committee duly authorized by the Board to administer the Plan. The Plan
Administrator may, but is not required to be, the Compensation Committee of the
Board. The Board may at any time administer the Plan, in whole or in part,
notwithstanding that the Board has previously appointed a committee to act as
the Plan Administrator.

 

(p)                                  “Subsidiary” means, with respect to the
Company, (A) any corporation of which more than fifty percent (50%) of the
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether, at the
time, stock of any other class or classes of such corporation shall have or
might have voting power by reason of the happening of any contingency) is at the
time, directly or indirectly, Owned by the Company, and (B) any partnership in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than fifty
percent (50%).

 

4

--------------------------------------------------------------------------------


 

SECTION 3.                            ELIGIBILITY FOR BENEFITS.

 

(a)                                  General Rules. Subject to the limitations
set forth in this Section 3 and Section 5, in the event of a Covered
Termination, the Company shall provide the severance benefits described in
Section 4 to each affected Eligible Employee.

 

(b)                                  Exceptions to Benefit Entitlement. An
employee, including an employee who otherwise is an Eligible Employee, will not
receive benefits under the Plan (or will receive reduced benefits under the
Plan) in the following circumstances, as determined by the Plan Administrator in
its sole discretion:

 

(i)                                    The employee’s employment terminates or
is terminated for any reason other than a Covered Termination.

 

(ii)                                The employee resigns his or her employment
with the Company in order to accept employment with another entity that is
controlled (directly or indirectly) by the Company or is otherwise an affiliate
of the Company.

 

(iii)                            The employee does not confirm in writing that
he or she shall be subject to the provisions of Section 5(f), the employee’s
proprietary information agreement with the Company or the employee’s
confidentiality agreement with the Company.

 

(iv)                               The employee is rehired by the Company prior
to the date benefits under the Plan are scheduled to be paid or otherwise
commence.

 

(v)                                   The employee is offered an identical or
substantially equivalent or comparable position with the Company or a successor
pursuant to a Change of Control. For purposes of the foregoing, a “substantially
equivalent or comparable position” is one that offers the employee substantially
the same level of responsibility and compensation; provided, however, that an
employee shall not be considered to be offered a “substantially equivalent or
comparable position” if a resignation by the employee would constitute a
Constructive Termination.

 

(c)                                  Termination or Return of Benefits. An
Eligible Employee’s right to receive benefits under this Plan shall terminate
immediately (and any benefits received pursuant to this Plan shall be
immediately returned to the Company) if, at any time prior to or during the
eighteen (18) month period following a Change of Control, the Eligible Employee,
without the prior written approval of the Plan Administrator:

 

(i)                                    willfully breaches a material provision
of the Eligible Employee’s proprietary information or confidentiality agreement
with the Company, as referenced in Section 3(b)(iii);

 

(ii)                                encourages or solicits any of the Company’s
then current employees to leave the Company’s employ for any reason or
interferes in any other manner with employment relationships at the time
existing between the Company and its then current employees;

 

5

--------------------------------------------------------------------------------


 

(iii)                            induces any of the Company’s then current
clients, customers, suppliers, vendors, distributors, licensors, licensees or
other third party to terminate or materially diminish their existing business
relationship with the Company or interferes in any other manner with any
existing business relationship between the Company and any then current client,
customer, supplier, vendor, distributor, licensor, licensee or other third
party; or

 

(iv)                               willfully breaches a material provision of
Section 5(f).

 

SECTION 4.                            AMOUNT OF BENEFITS. In the event an
Eligible Employee incurs a Covered Termination, the Eligible Employee shall
receive the benefits set forth in this Section 4, subject, however, to the
payment provisions set forth in Section 6 and the other limitations and
exclusions set forth in this Plan.

 

(a)                                  Cash Severance Benefits. Except as
otherwise provided herein, the Company shall make four equal quarterly cash
severance payments to each Eligible Employee in an amount equal to the sum of
(i) one-fourth the Eligible Employee’s Base Salary, as in effect on the date of
a Covered Termination, or, if higher, as in effect immediately prior to the
Change of Control, plus (ii) an additional payment equal to one-fourth of the
product of (i) the Eligible Employee’s annual target bonus at 100% achievement,
as in effect on the date of a Covered Termination, or, if higher, as in effect
immediately prior to the Change of Control multiplied by (ii) a fraction (x) the
numerator of which is the sum of 365 plus the number of calendar days of service
actually served by the Eligible Employee in the fiscal year of the Company in
which such termination occurs and (y) the denominator of which is 365 (e.g., if
a qualifying termination occurs effective May 31st of a given year and the
Company’s bonus program is based on an October 31 fiscal year end, the payment
pursuant to this Section 4(a) will equal the full bonus for the fiscal year of
termination at 100% of target, regardless of the Company’s actual performance,
multiplied by (365 + 212)/365)), such payments to be due on the last day of the
third, sixth, ninth and twelfth months, respectively, following the date of the
Covered Termination. For the avoidance of doubt, it is the intent of this
Section 4(a) to provide a cash severance benefit equal to 100% of the Base
Salary (as modified) plus 100% of the target bonus for the year of the Covered
Termination plus a prorated target bonus (so that the total bonus is between
100% and 200% of the target bonus regardless of actual over or under achievement
of performance targets).

 

(b)                                  Health Continuation Coverage.

 

(i)                                    Provided that the Eligible Employee is
eligible for, and has made an election at the time of the Covered Termination
pursuant to COBRA under a health, dental, or vision plan sponsored by the
Company, each such Eligible Employee shall be entitled to receive a lump-sum
payment equal to the amount of the COBRA premiums (inclusive of premiums for the
Eligible Employee’s dependents for such health, dental, or vision plan coverage
as in effect immediately prior to the date of the Covered Termination) necessary
to maintain such health, dental, or vision plan coverage for a period of twelve
(12) months following the date of the Covered Termination. At all times the
Eligible Employee shall be solely responsible for all health costs of the
Eligible Employee and any dependents of the Eligible Employee including any
coverage pursuant to COBRA.

 

6

--------------------------------------------------------------------------------


 

(ii)                                For purposes of this Section 4(b),
(A) references to COBRA shall be deemed to refer also to analogous provisions of
state law, and (B) any applicable insurance premiums that are paid by the
Company shall not include any amounts payable by the Eligible Employee under an
Internal Revenue Code Section 125 health care reimbursement plan, which amounts,
if any, are the sole responsibility of the Eligible Employee.

 

(c)                                  Vesting Acceleration. Effective upon the
Covered Termination, all Company stock awards, including options, restricted
stock, stock appreciation rights and any other form of performance-based equity
award, then held by the Eligible Employee shall vest in full and become fully
exercisable as of the date of such Covered Termination (subject, if applicable,
to the exercise period post-termination set forth in the applicable option
agreement, or if none is stated, in the plan(s) pursuant to which such options
were granted).

 

(d)                                  Other Employee Benefits. All other benefits
(such as life insurance, disability coverage, and 401(k) plan coverage) shall
terminate as of the Eligible Employee’s termination date (except to the extent
that a conversion privilege may be available thereunder).

 

(e)                                  Additional Benefits. Notwithstanding the
foregoing, the Plan Administrator may, in its sole discretion, provide benefits
in addition to those pursuant to Sections 4(a), 4(b), and 4(c) to Eligible
Employees or employees who are not Eligible Employees (Non-Eligible Employees”)
chosen by the Plan Administrator, in its sole discretion, and the provision of
any such benefits to an Eligible Employee or a Non-Eligible Employee shall in no
way obligate the Company to provide such benefits to any other Eligible Employee
or to any other Non-Eligible Employee, even if similarly situated. If benefits
under the Plan are provided to a non-Eligible Employee, references in the Plan
to “Eligible Employee” (with the exception of Sections 4(a), 4(b), and 4(c))
shall be deemed to refer to such Non-Eligible Employee.

 

SECTION 5.                            LIMITATIONS ON BENEFITS.

 

(a)                                  Release. In order to be eligible to receive
benefits under the Plan, an Eligible Employee must execute a general waiver and
release in substantially the form attached hereto as Exhibit A, Exhibit B, or
Exhibit C, as appropriate, and such release must become effective in accordance
with its terms. Unless a Change of Control has occurred, the Plan Administrator,
in its sole discretion, may modify the form of the required release to comply
with applicable law and shall determine the form of the required release, which
may be incorporated into a termination agreement or other agreement with the
Eligible Employee.

 

(b)                                  Certain Reductions. The Plan Administrator,
in its sole discretion, shall have the authority to reduce an Eligible
Employee’s severance benefits, in whole or in part, by any other severance
benefits, pay in lieu of notice, or other similar benefits payable to the
Eligible Employee by the Company that become payable in connection with the
Eligible Employee’s termination of employment pursuant to (i) any applicable
legal requirement, including, without limitation, the Worker Adjustment and
Retraining Notification Act (the “WARN Act”), (ii) a written employment or
severance agreement with the Company, or (iii) any Company policy or practice
providing for the Eligible Employee to remain on the payroll for a limited
period of time after being given notice of the termination of the Eligible
Employee’s employment. The benefits provided under this Plan are intended to
satisfy, in whole or in part, any and all statutory

 

7

--------------------------------------------------------------------------------


 

obligations that may arise out of an Eligible Employee’s termination of
employment, and the Plan Administrator shall so construe and implement the terms
of the Plan. The Plan Administrator’s decision to apply such reductions to the
severance benefits of one Eligible Employee and the amount of such reductions
shall in no way obligate the Plan Administrator to apply the same reductions in
the same amounts to the severance benefits of any other Eligible Employee, even
if similarly situated. In the Plan Administrator’s sole discretion, such
reductions may be applied on a retroactive basis, with severance benefits
previously paid being re-characterized as payments pursuant to the Company’s
statutory obligation.

 

(c)                                  Parachute Payments. Except as otherwise
provided in an agreement between an Eligible Employee and the Company, if any
payment or benefit the Eligible Employee would receive in connection with a
Change of Control from the Company or otherwise (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code, and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be equal to the Reduced
Amount. The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax, or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Eligible Employee’s
receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order unless the Eligible Employee elects in
writing a different order (provided, however, that such election shall be
subject to Company approval if made on or after the date on which the event that
triggers the Payment occurs): (1) reduction of cash payments; (2) cancellation
of accelerated vesting of equity awards other than stock options;
(3) cancellation of accelerated vesting of stock options; and (4) reduction of
other benefits paid to an Eligible Employee. If acceleration of vesting of
compensation from an Eligible Employee’s equity awards is to be reduced, such
acceleration of vesting shall be cancelled by first canceling such acceleration
for the vesting installment that will vest last and continuing by canceling as a
first priority such acceleration for vesting installment with the latest vesting
unless the Eligible Employee elects in writing a different order for
cancellation prior to any Change of Control.

 

(d)                                  Mitigation. Except as otherwise
specifically provided herein, an Eligible Employee shall not be required to
mitigate damages or the amount of any payment provided under this Plan by
seeking other employment or otherwise, nor shall the amount of any payment
provided for under this Plan be reduced by any compensation earned by an
Eligible Employee as a result of employment by another employer or any
retirement benefits received by such Eligible Employee after the date of the
Eligible Employee’s termination of employment with the Company, except for
health continuation coverage provided pursuant to Section 4(b).

 

(e)                                  Non-Duplication of Benefits. Except as
otherwise specifically provided for herein, no Eligible Employee is eligible to
receive benefits under this Plan more than one time. This Plan is designed to
provide certain severance pay and Change of Control to Eligible Employees
pursuant to the terms and conditions set forth in this Plan. The payments
pursuant to this Plan are in addition to, and not in lieu of, any unpaid salary,
bonuses or benefits to which an

 

8

--------------------------------------------------------------------------------


 

Eligible Employee may be entitled for the period ending with the Eligible
Employee’s Covered Termination.

 

(f)                                    Noncompetition. At the written request of
the Company or the surviving corporation in a Change of Control, for a period of
eighteen (18) months following the effective date of the Change of Control, the
Eligible Employee shall not serve as an officer, director, stockholder,
employee, partner, proprietor, investor, joint venturer, affiliate, agent or
consultant of any other person, corporation, firm, partnership or other entity
whatsoever that competes directly or indirectly with the Company or any
Subsidiary of the Company (“Applicable Entities”) anywhere in the world, in any
line of business engaged in (or reasonably planned to be engaged in) by the
Applicable Entities immediately prior to the effective time of the Change of
Control; provided, however, that the Eligible Employee may hold, as a passive
investment, up to (i) 2% of any class of securities of any private enterprise
(but without active participation in the activities of such enterprise); or
(ii) 1% of any class of securities of any publicly-traded enterprise (but
without active participation in the activities of such enterprise).

 

SECTION 6.                            TIME OF PAYMENT AND FORM OF BENEFITS.

 

(a)                                  General Rules. Except as otherwise provided
herein, the payment of benefits in Section 4 shall be made in accordance with
and subject to the Company’s normal payroll practices. In no event shall payment
of any Plan benefit be made prior to the Eligible Employee’s termination date or
prior to the effective date of the release described in Section 5(a). For the
avoidance of doubt, in the event of an acceleration of the exercisability of an
option pursuant to Section 4(c), such option shall not be exercisable with
respect to such acceleration of exercisability unless and until the effective
date of the release described in Section 5(a).

 

(b)                                  Application of Section 409A. If the Plan
Administrator determines that (i) any cash severance benefit provided under
Section 4(a), (ii) any health continuation coverage provided under
Section 4(b) or (iii) any additional benefit provided under Section 4(e) fails
to satisfy the distribution requirement of Section 409A(a)(2)(A) of the Code as
a result of the application of Section 409A(a)(2)(B)(i) of the Code, the payment
of such benefit shall be delayed to the minimum extent necessary so that such
benefits are not subject to the provisions of Section 409A(a)(1) of the Code.
The Plan Administrator may attach conditions to or adjust the amounts paid
pursuant to this Section 6(b) to preserve, as closely as possible, the economic
consequences that would have applied in the absence of this Section 6(b);
provided, however, that no such condition shall result in the payments being
subject to Section 409A(a)(1) of the Code.

 

(c)                                  Withholding. All such payments under the
Plan will be subject to all applicable withholding obligations of the Company,
without limitation, obligations to withhold for federal, state and local income
and employment taxes.

 

(d)                                  Indebtedness of Eligible Employees. If an
Eligible Employee is indebted to the Company on the effective date of his or her
Covered Termination, the Plan Administrator reserves the right to offset any
severance payments under the Plan by the amount of such indebtedness.

 

9

--------------------------------------------------------------------------------


 

SECTION 7.                            REEMPLOYMENT.

 

In the event of an Eligible Employee’s reemployment by the Company during the
period of time in respect of which severance benefits pursuant to Section 4(a),
4(b), 4(c), and 4(e) have been paid, the Plan Administrator, in its sole and
absolute discretion, may require such Eligible Employee to repay to the Company
all or a portion of such severance benefits as a condition of reemployment.

 

SECTION 8.                            RIGHT TO INTERPRET PLAN; AMENDMENT AND
TERMINATION.

 

(a)                                  Exclusive Discretion. The Plan
Administrator shall have the exclusive discretion and authority to establish
rules, forms, and procedures for the administration of the Plan, and to construe
and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the eligibility
to participate in the Plan and amount of benefits paid under the Plan. The
rules, interpretations, computations and other actions of the Plan Administrator
shall be binding and conclusive on all persons.

 

(b)                                  Amendment or Termination. The Company
reserves the right to amend or terminate this Plan or the benefits provided
hereunder at any time; provided, however, that no such amendment or termination
shall occur during the period that begins nine (9) months prior to a Change of
Control and ends twelve (12) months after such Change of Control as to any
Eligible Employee who would be adversely affected by such amendment or
termination unless such Eligible Employee consents in writing to such amendment
or termination. Any action amending or terminating the Plan shall be in writing
and executed by the Chief Executive Officer or General Counsel of the Company.

 

SECTION 9.                                        NO IMPLIED EMPLOYMENT
CONTRACT.

 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company, or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

 

SECTION 10.                                 LEGAL CONSTRUCTION.

 

This Plan is intended to be governed by and shall be construed in accordance
with ERISA and, to the extent not preempted by ERISA, the laws of the State of
California.

 

SECTION 11.                                 CLAIMS, INQUIRIES AND APPEALS.

 

(a)                                  Applications for Benefits and Inquiries.
Any application for benefits, inquiries about the Plan or inquiries about
present or future rights under the Plan must be submitted to the Plan
Administrator in writing by an applicant (or his or her authorized
representative). The Plan Administrator is set forth in Section 13(d).

 

(b)                                  Denial of Claims. In the event that any
application for benefits is denied in whole or in part, the Plan Administrator
must provide the applicant with written or electronic

 

10

--------------------------------------------------------------------------------


 

notice of the denial of the application, and of the applicant’s right to review
the denial. Any electronic notice will comply with the regulations of the U.S.
Department of Labor. The notice of denial will be set forth in a manner designed
to be understood by the applicant and will include the following:

 

(i)                                    the specific reason or reasons for the
denial;

 

(ii)                                references to the specific Plan provisions
upon which the denial is based;

 

(iii)                            a description of any additional information or
material that the Plan Administrator needs to complete the review and an
explanation of why such information or material is necessary; and

 

(iv)                               an explanation of the Plan’s review
procedures and the time limits applicable to such procedures, including a
statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA following a denial on review of the claim, as described
in Section 11(d) below.

 

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

(c)                                  Request for a Review. Any person (or that
person’s authorized representative) for whom an application for benefits is
denied, in whole or in part, may appeal the denial by submitting a request for a
review to the Plan Administrator within sixty (60) days after the application is
denied. A request for a review shall be in writing and shall be addressed to:

 

Synopsys, Inc.

Attn:  General Counsel
700 East Middlefield Road
Mountain View, CA 94043

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

11

--------------------------------------------------------------------------------


 

(d)                                  Decision on Review. The Plan Administrator
will act on each request for review within sixty (60) days after receipt of the
request, unless special circumstances require an extension of time (not to
exceed an additional sixty (60) days), for processing the request for a review.
If an extension for review is required, written notice of the extension will be
furnished to the applicant within the initial sixty (60) day period. This notice
of extension will describe the special circumstances necessitating the
additional time and the date by which the Plan Administrator is to render its
decision on the review. The Plan Administrator will give prompt, written or
electronic notice of its decision to the applicant. Any electronic notice will
comply with the regulations of the U.S. Department of Labor. In the event that
the Plan Administrator confirms the denial of the application for benefits in
whole or in part, the notice will set forth, in a manner calculated to be
understood by the applicant, the following:

 

(i)                                    the specific reason or reasons for the
denial;

 

(ii)                                references to the specific Plan provisions
upon which the denial is based;

 

(iii)                            a statement that the applicant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim; and

 

(iv)                               a statement of the applicant’s right to bring
a civil action under Section 502(a) of ERISA.

 

(e)                                  Rules and Procedures. The Plan
Administrator will establish rules and procedures, consistent with the Plan and
with ERISA, as necessary and appropriate in carrying out its responsibilities in
reviewing benefit claims. The Plan Administrator may require an applicant who
wishes to submit additional information in connection with an appeal from the
denial of benefits to do so at the applicant’s own expense.

 

(f)                                    Exhaustion of Remedies. No legal action
for benefits under the Plan may be brought until the applicant (i) has submitted
a written application for benefits in accordance with the procedures described
by Section 11(a) above, (ii) has been notified by the Plan Administrator that
the application is denied, (iii) has filed a written request for a review of the
application in accordance with the appeal procedure described in
Section 11(c) above, and (iv) has been notified that the Plan Administrator has
denied the appeal. Notwithstanding the foregoing, if the Plan Administrator does
not respond to an applicant’s claim or appeal within the relevant time limits
specified in this Section 11, the applicant may bring legal action for benefits
under the Plan pursuant to Section 502(a) of ERISA.

 

SECTION 12.                                 BASIS OF PAYMENTS TO AND FROM PLAN.

 

The Plan shall be unfunded, and all benefits hereunder shall be paid only from
the general assets of the Company.

 

SECTION 13.                                 OTHER PLAN INFORMATION.

 

(a)                                  Employer and Plan Identification Numbers.
The Employer Identification Number assigned to the Company (which is the “Plan
Sponsor” as that term is used in ERISA)

 

12

--------------------------------------------------------------------------------


 

by the Internal Revenue Service is 56-1546236. The Plan Number assigned to the
Plan by the Plan Sponsor pursuant to the instructions of the Internal Revenue
Service is 5    .

 

(b)                                  Ending Date for Plan’s Fiscal Year. The
date of the end of the fiscal year for the purpose of maintaining the Plan’s
records is the fiscal year ending on the Saturday that is closest to October 31.

 

(c)                                  Agent for the Service of Legal Process. The
agent for the service of legal process with respect to the Plan is:

 

Synopsys, Inc.

Attn:  General Counsel
700 East Middlefield Road

Mountain View, CA 94043

 

(d)                                  Plan Sponsor and Administrator. The “Plan
Sponsor” and the “Plan Administrator” of the Plan is:

 

Synopsys, Inc.

Attn:  General Counsel
700 East Middlefield Road

Mountain View, CA 94043

 

The Plan Sponsor’s and Plan Administrator’s telephone number is (650) 584-5000.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

 

SECTION 14.                                 STATEMENT OF ERISA RIGHTS.

 

Participants in this Plan (which is a welfare benefit plan sponsored by
Synopsys, Inc.) are entitled to certain rights and protections under ERISA. If
you are an Eligible Employee, you are considered a participant in the Plan for
the purposes of this Section 14 and, under ERISA, you are entitled to:

 

(a)                                  Receive Information About Your Plan and
Benefits

 

(i)                                    Examine, without charge, at the Plan
Administrator’s office and at other specified locations, such as worksites, all
documents governing the Plan and a copy of the latest annual report (Form 5500
Series), if applicable, filed by the Plan with the U.S. Department of Labor and
available at the Public Disclosure Room of the Employee Benefits Security
Administration;

 

(ii)                                Obtain, upon written request to the Plan
Administrator, copies of documents governing the operation of the Plan and
copies of the latest annual report (Form 5500 Series), if applicable, and an
updated (as necessary) Summary Plan Description. The Administrator may make a
reasonable charge for the copies; and

 

13

--------------------------------------------------------------------------------


 

(iii)                            Receive a summary of the Plan’s annual
financial report, if applicable. The Plan Administrator is required by law to
furnish each participant with a copy of this summary annual report.

 

(b)                                  Prudent Actions By Plan Fiduciaries. In
addition to creating rights for Plan participants, ERISA imposes duties upon the
people who are responsible for the operation of the employee benefit plan. The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.

 

(c)                                  Enforce Your Rights.

 

(i)                                    If your claim for a Plan benefit is
denied or ignored, in whole or in part, you have a right to know why this was
done, to obtain copies of documents relating to the decision without charge, and
to appeal any denial, all within certain time schedules.

 

(ii)                                Under ERISA, there are steps you can take to
enforce the above rights. For instance, if you request a copy of Plan documents
or the latest annual report from the Plan, if applicable, and do not receive
them within 30 days, you may file suit in a Federal court. In such a case, the
court may require the Plan Administrator to provide the materials and pay you up
to $110 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the Plan Administrator.

 

(iii)                            If you have a claim for benefits which is
denied or ignored, in whole or in part, you may file suit in a state or Federal
court.

 

(iv)                               If you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a Federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court
may order you to pay these costs and fees, for example, if it finds your claim
is frivolous.

 

(d)                                  Assistance With Your Questions. If you have
any questions about the Plan, you should contact the Plan Administrator. If you
have any questions about this statement or about your rights under ERISA, or if
you need assistance in obtaining documents from the Plan Administrator, you
should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.

 

SECTION 15.                                 GENERAL PROVISIONS.

 

(a)                                  Notices. Any notice, demand or request
required or permitted to be given by either the Company or an Eligible Employee
pursuant to the terms of this Plan shall be in writing

 

14

--------------------------------------------------------------------------------


 

and shall be deemed given when delivered personally or deposited in the U.S.
mail, First Class with postage prepaid, and addressed to the parties, in the
case of the Company, at the address set forth in Section 13(d) and, in the case
of an Eligible Employee, at the address as set forth in the Company’s employment
file maintained for the Eligible Employee as previously furnished by the
Eligible Employee or such other address as a party may request by notifying the
other in writing.

 

(b)                                  Transfer and Assignment. The rights and
obligations of an Eligible Employee under this Plan may not be transferred or
assigned without the prior written consent of the Company. This Plan shall be
binding upon any surviving entity resulting from a Change of Control and upon
any other person who is a successor by merger, acquisition, consolidation or
otherwise to the business formerly carried on by the Company without regard to
whether or not such person or entity actively assumes the obligations hereunder.

 

(c)                                  Waiver. Any Party’s failure to enforce any
provision or provisions of this Plan shall not in any way be construed as a
waiver of any such provision or provisions, nor prevent any Party from
thereafter enforcing each and every other provision of this Plan. The rights
granted the Parties herein are cumulative and shall not constitute a waiver of
any Party’s right to assert all other legal remedies available to it under the
circumstances.

 

(d)                                  Severability. Should any provision of this
Plan be declared or determined to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired.

 

(e)                                  Section Headings. Section headings in this
Plan are included for convenience of reference only and shall not be considered
part of this Plan for any other purpose.

 

SECTION 16.                                 EXECUTION.

 

To record the adoption of the Plan as set forth herein, Synopsys, Inc. has
caused its duly authorized officer to execute the same as of the Effective Date.

 

 

 

SYNOPSYS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

15

--------------------------------------------------------------------------------


 

For Employees Age 40 or Older

Individual Termination

 

EXHIBIT A

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Synopsys, Inc.
Executive Change of Control Severance Benefit Plan (the “Plan”).

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release Synopsys, Inc. and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Agreement. This general release includes, but is not
limited to:  (1) all claims arising out of or in any way related to my
employment with the Company, or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing, express or
implied; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the California Constitution or the constitution of
any other state, and the California Fair Employment and Housing Act (as amended)
or similar statute of any other state; provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to agreement or applicable law.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release; (c) I have
twenty-one (21) days to consider this Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Release to revoke the ADEA Waiver; and (e)

 

1

--------------------------------------------------------------------------------


 

the ADEA Waiver will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after I sign this
Release (“Effective Date”). Nevertheless, my general release of claims, except
for the ADEA Waiver, is effective immediately, and not revocable.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

 

To the fullest extent permitted by law, at no time after the execution of this
Release will I pursue, or cause or knowingly permit the pursuit in any state or
federal court, or before any local, state or federal administrative agency, or
any tribunal, any charge, claim or action of any kind, nature or character
arising out of the matters released as described herein, except for an action to
enforce the provisions of the Plan; provided, however, that nothing in this
paragraph prevents me from testifying truthfully in any legal proceeding
pursuant to subpoena or other legal process.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

For Employees Age 40 or Older

Group Termination

 

EXHIBIT B

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Synopsys, Inc.
Executive Change of Control Severance Benefit Plan (the “Plan”).

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release Synopsys, Inc. and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Agreement. This general release includes, but is not
limited to:  (1) all claims arising out of or in any way related to my
employment with the Company, or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing, express or
implied; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the California Constitution or the constitution of
any other state, and the California Fair Employment and Housing Act (as amended)
or similar statute of any other state; provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to agreement or applicable law.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that:  (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release; (c) I have
forty-five (45) days to consider this Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Release to revoke the ADEA Waiver; and (e)

 

1

--------------------------------------------------------------------------------


 

the ADEA Waiver will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after I sign this
Release (“Effective Date”). Nevertheless, my general release of claims, except
for the ADEA Waiver, is effective immediately, and not revocable.

 

I have received with this Release a detailed list of the job titles and ages of
all employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

 

To the fullest extent permitted by law, at no time after the execution of this
Release will I pursue, or cause or knowingly permit the pursuit in any state or
federal court, or before any local, state or federal administrative agency, or
any tribunal, any charge, claim or action of any kind, nature or character
arising out of the matters released as described herein, except for an action to
enforce the provisions of the Plan, provided, however, that nothing in this
paragraph prevents me from testifying truthfully in any legal proceeding
pursuant to subpoena or other legal process.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

For Employees Under Age 40

Individual and Group Termination

 

EXHIBIT C

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Synopsys, Inc.
Executive Change of Control Severance Benefit Plan (the “Plan”).

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release Synopsys, Inc. and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Agreement. This general release includes, but is not
limited to:  (1) all claims arising out of or in any way related to my
employment with the Company, or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
California Constitution or the constitution of any other state, and the
California Fair Employment and Housing Act (as amended) or similar statute of
any other state; provided, however, that nothing in this paragraph shall be
construed in any way to release the Company from its obligation to indemnify me
pursuant to agreement or applicable law.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

 

To the fullest extent permitted by law, at no time after the execution of this
Release will I pursue, or cause or knowingly permit the pursuit in any state or
federal court, or before any local,

 

1

--------------------------------------------------------------------------------


 

state or federal administrative agency, or any tribunal, any charge, claim or
action of any kind, nature or character arising out of the matters released as
described herein, except for an action to enforce the provisions of the Plan;
provided, however, that nothing in this paragraph prevents me from testifying
truthfully in any legal proceeding pursuant to subpoena or other legal process.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

SYNOPSYS, INC.

 

EXECUTIVE CHANGE OF CONTROL SEVERANCE BENEFIT PLAN

 

PARTICIPATION NOTICE

 

To:                              

 

Date:                   

 

Synopsys, Inc. (the “Company”) has adopted the Synopsys, Inc. Executive Change
of Control Severance Benefit Plan (the “Plan”). The Company is providing you
with this Participation Notice to inform you that you qualify as a participant
in the Plan. A copy of the Plan document is attached to this Participation
Notice. [Except as provided below, the][The] terms and conditions of your
participation in the Plan are as set forth in the Plan, and in the event of any
conflict between this Participation Notice and the Plan, the terms of the Plan
shall prevail.

 

[Your participation in the Plan is modified as follows:
                                              ]

 

Please retain a copy of this Participation Notice, along with the Plan document,
for your records.

 

 

SYNOPSYS, INC.

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

ACKNOWLEDGEMENT

 

The undersigned hereby acknowledges receipt of the foregoing Participation
Notice. The undersigned acknowledges that the undersigned has been advised to
obtain tax and financial advice regarding the consequences of participating in
the Plan, including the effect, if any, of Sections 409A and 4999 of the
Internal Revenue Code. The undersigned further acknowledges that the undersigned
has no severance benefits [(other than with respect to awards under the
           Plan)] except as provided by the attached Plan.

 

 

 

 

 

 

 

 

Print name

 

--------------------------------------------------------------------------------